Tax-Free Instruments Trust A Portfolio of Money Market Obligations Trust Investment Shares Institutional Service Shares Supplement to Prospectus dated May 31, 2007 A special meeting of the shareholders of Tax-Free Instruments Trust (the “Fund”), a portfolio of Money Market Obligations Trust (the “Trust”), will be held at 5800 Corporate Drive, Pittsburgh, Pennsylvania 15237-7000, at 2:00 p.m. (Eastern time), on July 22, 2008 for the following purposes: 1. To approve a new investment advisory contract between Passport Research, Ltd. (as the newinvestment adviser of the Fund), and the Trust, on behalf of the Fund; and 2. To transact such other business as may properly come before the meeting or any adjournmentthereof. If shareholders of the Fund approve the new investment advisory contract between Passport Research, Ltd. (“Passport”), and the Trust, on behalf of the Fund, at the July 22, 2008 special meeting, the new investment advisory contract will be entered into and become effective on July 31, 2008.Until the new investment advisory contract is approved by shareholders, entered into and becomes effective, Federated Investment Management Company (“FIMCO”) will remain the investment adviser to the Fund.FIMCO is organized as a Delaware statutory trust and is a wholly-owned subsidiary of Federated Investors, Inc.Passport is organized as a Pennsylvania limited partnership.FIMCO is the general partner of Passport and owns a 50.5% general partner interest in Passport.Edward D. Jones &
